Citation Nr: 1310600	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-19 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to VA compensation benefits under 38 U. S.C.A. § 1151 for a heart disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Although the Veteran's claim was initially addressed as a claim for service connection, following clarification received from the Veteran, the claim was properly addressed as a claim for compensation benefits under 38 U.S.C. § 1151.  

The Veteran and his daughter presented testimony before the undersigned at a June 2011 Travel Board hearing; a transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided.

The Veteran contends that he is entitled to compensation pursuant to 38 U.S.C. § 1151 for complications that occurred after receiving Versed and fentanyl sedation before a colonoscopy was performed in August 2008, to specifically include the development of low heart rate, severe exhaustion, and excessive headaches.  

To establish causation for a claim under 38 U.S.C. § 1151, the evidence must show that the medical treatment provided by VA resulted in the Veteran's additional disability.  Merely showing that a veteran received care or treatment, and that the veteran has an additional disability, does not establish causation.  38 C.F.R. § 3.361(c)(1).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the Veteran's disability (as explained in 38 C.F.R. § 3.361(c)); and that VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the medical treatment without the Veteran's, or in appropriate cases the Veteran's representative's, informed consent.  38 C.F.R. § 3.361(d)(1). 

VA's Office of General Counsel has held that the duty to assist in claim development under 38 U.S.C. § 5103A requires agencies of original jurisdiction and the Board to make reasonable efforts to request from the Veterans' Health Administration any quality-assurance records or documents that are relevant to a claim, provided the claimant furnishes information sufficient to locate the records or documents.  See VAOPGCPREC 01-2011 (Apr. 19, 2011). 

The Board notes that the claims file does not contain any VA records prior to or during the attempted colonoscopy in August 2008, quality-assurance records, or a copy of an informed consent form related to the scheduled August 2008 colonoscopy.  

Moreover, the Veteran indicated in his June 2011 Board hearing that there may exist pertinent, outstanding records from medical institutions to include the VA hospital in Dallas; the Bonham VA medical center (VAMC); the VAMC in Paris, Texas; the Paris Regional Hospital; and records from Dr. Gordon Strong.

To date, no attempt has been made to obtain a copy of VA records contemporaneous to the attempted colonoscopy, the quality-assurance records, informed consent form, or additional outstanding medical records.  To the extent that such records relate to elements required to establish entitlement to compensation under 38 U.S.C. § 1151, they may contain evidence pertinent to this appeal and should be obtained on remand.  

Accordingly, this case is REMANDED to the RO or the AMC for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of pertinent medical records contemporaneous with the attempted August 2008 colonoscopy.

2.  Request access to records of "quality-assurance review" or "focused review" as defined in 38 U.S.C.A. § 17 .500(c) from the Under Secretary for Health (USH), Veterans Integrated Service Network (VISN) director or a VHA medical facility director, and thereafter take all appropriate action. 

3.  The RO or the AMC should undertake appropriate development to obtain a copy of the aforementioned informed consent form related to the colonoscopy that was scheduled in August 2008.

4.  Contact the Veteran and request that he identify all VA and private medical treatment providers that may have records relevant to his claim that are not already of record. All development efforts must be in writing and associated with the claims file. 

5.  The RO or the AMC should undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.  The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

